994 So. 2d 1229 (2008)
STATE of Florida, DEPARTMENT OF REVENUE, on behalf of, Tangee L. SAMPSON, Petitioner,
v.
Gregory J. SAMPSON, Respondent.
No. 1D08-1204.
District Court of Appeal of Florida, First District.
November 17, 2008.
William H. Branch, Assistant Attorney General, Tallahassee, for Petitioner.
No appearance for Respondent.
PER CURIAM.
The circuit court departed from the essential requirements of law in ordering Petitioner to prepare a second audit of the amount Respondent owes in arrearage on his child support obligations. Accordingly, we GRANT certiorari and QUASH the circuit court's order.
BARFIELD, DAVIS, and HAWKES, JJ., concur.